DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Timothy Harbeck on July 2, 2021.

The application has been amended as follows: 
Claim 1 has been replaced with 
-- 
An imaging device comprising: an excitation light source which irradiates a subject with excitation light for exciting a fluorescent dye administered to the subject;
an [[detector]]imaging sensor configured to obtain a fluorescence image by detecting fluorescence emitted from the fluorescent dye irradiated with the excitation light; and 
an image storage which sequentially stores the fluorescence image that changes with a body motion of a subject; 
the imaging device further comprising a controller with an image processor which includes: a pixel value measurement unit which sequentially measures values of pixels at positions corresponding to a region of interest in the fluorescence image; and 

--. 

Claims 3-4 has been cancelled.

Reasons for Allowance
Claims 1-2 are allowed over the prior art of record as amended in the response filed on June 16, 2021 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: an image storage which sequentially stores the fluorescence image that changes with a body motion of a subject; the imaging device further comprising a controller with an image processor which includes: a pixel value measurement unit which sequentially measures values of pixels at positions corresponding to a region of interest in the fluorescence image; and a change curve creation unit which creates a curve of time-varying changes in pixel value of the region of interest by sampling, among the pixel values measured by the pixel value measurement unit, a maximum pixel value within a period equal to or longer than a cycle of the subject’s body motion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.